Exhibit 10.1
BIODEL INC.
2010 STOCK INCENTIVE PLAN
1.       Purpose
          The purpose of this 2010 Stock Incentive Plan (the “Plan”) of Biodel
Inc., a Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”).
2.       Eligibility
          All of the Company’s employees, officers and directors, as well as
consultants and advisors to the Company (as such terms are defined and
interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards under the Plan. Each person who is granted an Award under the
Plan is deemed a “Participant.” “Award” means Options (as defined in Section 5),
SARs (as defined in Section 6), Restricted Stock (as defined in Section 7),
Restricted Stock Units (as defined in Section 7), Other Stock-Based Awards (as
defined in Section 8), and Cash-Based Awards (as defined in Section 8).
3.       Administration and Delegation
          (a)          Administration by Board of Directors. The Plan will be
administered by the Board. The Board shall have authority to grant Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Board may construe and
interpret the terms of the Plan and any Award agreements entered into under the
Plan. The Board may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem expedient and it shall be the sole and final judge of such expediency. All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award.
          (b)          Appointment of Committees. To the extent permitted by
applicable law, the Board may delegate any or all of its powers under the Plan
to one or more committees or subcommittees of the Board (a “Committee”). All
references in the Plan to the “Board” shall mean the Board or a Committee of the
Board or the officers referred to in Section 3(c) to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee or
officers.
          (c)          Delegation to Officers. To the extent permitted by
applicable law, the Board may delegate to one or more officers of the Company
the power to grant Options and other Awards that constitute rights under
Delaware law (subject to any limitations under the Plan) to employees or
officers of the Company or any of its present or future subsidiary corporations
and to exercise such other powers under the Plan as the Board may determine,
provided that the Board shall fix the terms of such Awards to be granted by such
officers (including the exercise price of such Awards, which may include a
formula by which the exercise price will be determined) and the maximum number
of shares subject to such Awards that the officers may grant; provided further,
however, that no officer shall be authorized to grant such Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act). The Board may not
delegate authority under this Section 3(c) to grant Restricted Stock, unless
Delaware law then permits such delegation.
          (d)          Awards to Non-Employee Directors. Discretionary Awards to
non-employee directors may be granted and administered only by a Committee, all
of the members of which are independent directors as defined by
Section 5605(a)(2) of the NASDAQ Marketplace Rules.

43



--------------------------------------------------------------------------------



 



4.       Stock Available for Awards
          (a)          Number of Shares; Share Counting.
                         (1)          Authorized Number of Shares. Subject to
adjustment under Section 10, Awards may be made under the Plan for up to
5,400,000 shares of common stock, $0.01 par value per share, of the Company (the
“Common Stock”), any or all of which Awards may be in the form of Incentive
Stock Options (as defined in Section 5(b)). Shares issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares. The Company shall not make any new Awards under any prior equity plans
after the date the Plan is approved by the Company’s stockholders (the
“Effective Date”).
                         (2)          Fungible Share Pool. Subject to adjustment
under Section 10, any Award that is not a Full-Value Award shall be counted
against the share limit specified in Section 4(a)(1) as one share for each share
of Common Stock subject to such Award and any Award that is a Full-Value Award
shall be counted against the share limit specified in Sections 4(a)(1) as 1.6
shares for each one share of Common Stock subject to such Full-Value Award.
“Full-Value Award” means any Restricted Stock Award or other Stock-Based Award,
including Performance Awards (as defined below) designed to be settled in stock,
with a per share price or per unit purchase price lower than 100% of Fair Market
Value (as defined below) on the date of grant. To the extent a share that was
subject to an Award that counted as one share is returned to the Plan pursuant
to Section 4(a)(3), the share reserve will be credited with one share. To the
extent that a share that was subject to an Award that counts as 1.6 shares is
returned to the Plan pursuant to Section 4(a)(3), the share reserve will be
credited with 1.6 shares.
                         (3)          Share Counting. For purposes of counting
the number of shares available for the grant of Awards under the Plan:
                                        (A)          all shares of Common Stock
covered by SARs shall be counted against the number of shares available for the
grant of Awards under the Plan; however, if the Company makes a tandem award of
an Option and a SAR for the same number of shares of Common Stock and provides
that only one may be exercised, the Common Stock counted against the limit shall
be the number that could be issued under either but not both, and the expiration
of one in connection with the other’s exercise will not restore shares to the
Plan.
                                        (B)          if any Award granted under
this or any predecessor plan of the Company (i) expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part (including as the result of shares of Common Stock subject to
such Award being repurchased by the Company at the original issuance price
pursuant to a contractual repurchase right) or (ii) results in any Common Stock
not being issued (including as a result of an SAR that was settleable either in
cash or in stock actually being settled in cash), the unused Common Stock
covered by such Award shall again be available for the grant of Awards using the
fungible share principles set forth in Section 4(a)(2); provided, however, in
the case of Incentive Stock Options, the foregoing shall be subject to any
limitations under the Code; and provided further, in the case of the exercise of
an SAR, the number of shares counted against the shares available under the Plan
shall be the full number of shares subject to the SAR multiplied by the
percentage of the SAR actually exercised, regardless of the number of shares
actually used to settle such SAR upon exercise;
                                        (C)          shares of Common Stock
delivered by actual delivery, attestation, or net exercise) to the Company by a
Participant to (i) purchase shares of Common Stock upon the exercise of an Award
or (ii) satisfy tax withholding obligations (including shares retained from the
Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards;
                                        (D)          shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award shall not increase the number of shares available for
future grant of Awards; and
                                        (E)          any Awards granted under
any stockholder approved plan between October 1, 2009 and the Effective Date
will be counted against the shares available in Section 4(a)(1) using the
fungible share principles set out in Section 4(a)(2).
          (b)          Section 162(m) Per-Participant Limit. Subject to
adjustment under Section 10, the maximum number of shares of Common Stock with
respect to which Awards may be granted to any Participant under the Plan shall
be 1,400,000 per calendar year. For purposes of the foregoing limit, the
combination of an Option in tandem

44



--------------------------------------------------------------------------------



 



with an SAR shall be treated as a single Award. The per Participant limit
described in this Section 4(b) shall be construed and applied consistently with
Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).
          (c)          Substitute Awards. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards in substitution for
any options or other stock or stock-based awards granted by such entity or an
affiliate thereof. Substitute Awards may be granted on such terms as the Board
deems appropriate in the circumstances, notwithstanding any limitations on
Awards contained in the Plan. Substitute Awards shall not count against the
overall share limit set forth in Section 4(a)(1) or the limit in Section 4(b),
except as may be required by reason of Section 422 and related provisions of the
Code.
5.       Stock Options
          (a)          General. The Board may grant options to purchase Common
Stock (each, an “Option”) and determine the number of shares of Common Stock to
be covered by each Option, the exercise price of each Option and the conditions
and limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.
          (b)          Incentive Stock Options. An Option that the Board intends
to be an “incentive stock option” as defined in Section 422 of the Code (an
“Incentive Stock Option”) shall only be granted to employees of Biodel Inc., any
of Biodel Inc.’s present or future parent or subsidiary corporations as defined
in Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. An Option that is not intended to be an Incentive Stock
Option shall be designated a “Nonstatutory Stock Option.” The Company shall have
no liability to a Participant, or any other party, if an Option (or any part
thereof) that is intended to be an Incentive Stock Option is not an Incentive
Stock Option or if the Company converts an Incentive Stock Option to a
Nonstatutory Stock Option.
          (c)          Exercise Price. The Board shall establish the exercise
price of each Option and specify the exercise price in the applicable Option
agreement. The exercise price shall be not less than 100% of the fair market
value (“Fair Market Value”) on the date the Option is granted (which shall be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on the Nasdaq Global Market, the Nasdaq Capital Market or
the Nasdaq Global Select Market (or the exchange or market with the greatest
volume of trading in the Common Stock), as reported in The Wall Street Journal
or such other source as the Board deems reliable, on the date of grant or as of
such other date as satisfies applicable tax requirements); provided that if the
Board approves the grant of an Option with an exercise price to be determined on
a future date, the exercise price shall be not less than 100% of the Fair Market
Value on such future date. If the Common Stock is not publicly traded, the Board
will determine the Fair Market Value for purposes of the Plan using any measure
of value it determines to be appropriate (including, as it considers
appropriate, relying on appraisals) in a manner consistent with the valuation
principles under Code Section 409A, except as the Board may expressly determine
otherwise. For any date that is not a trading day, the Fair Market Value of a
share of Common Stock for such date will be determined by using the closing sale
price or average of the bid and asked prices, as appropriate, for the
immediately preceding trading day. The Board can substitute a particular time of
day or other measure of “closing sale price” or “bid and asked prices” if
appropriate because of exchange or market procedures or can, in its sole
discretion, use weighted averages either on a daily basis or such longer period
as complies with Code Section 409A.
          (d)          Duration of Options. Each Option shall be exercisable at
such times and subject to such terms and conditions as the Board may specify in
the applicable option agreement; provided, however, that no Option will be
granted with a term in excess of seven years.
          (e)          Exercise of Options. Options may be exercised by delivery
to the Company of a notice of exercise in a form (which may be in electronic
form) approved by the Company, together with payment in full (in the manner
specified in Section 5(g)) of the exercise price for the number of shares for
which the Option is exercised. Shares of Common Stock subject to the Option will
be delivered by the Company as soon as practicable following exercise.
          (f)          Payment Upon Exercise. Common Stock purchased upon the
exercise of an Option granted under the Plan shall be paid for as follows:

45



--------------------------------------------------------------------------------



 



                         (1)          in cash or by check, payable to the order
of the Company;
                         (2)          except as may otherwise be provided in the
applicable Option agreement or approved by the Board, in its sole discretion, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
                         (3)          to the extent provided for in the
applicable Option agreement or approved by the Board, in its sole discretion, by
delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their Fair Market Value, provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant for
such minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
                         (4) to the extent provided for in the applicable
Nonstatutory Stock Option agreement or approved by the Board in its sole
discretion, by delivery of a notice of “net exercise” to the Company, as a
result of which the Participant would receive the number of shares of Common
Stock underlying the portion of the Option being exercised reduced by the number
of shares of Common Stock equal to the aggregate exercise price of the portion
of the Option being exercised divided by the Fair Market Value on the date of
exercise;
                         (5)          to the extent permitted by applicable law
and provided for in the applicable Option agreement or approved by the Board, in
its sole discretion, by payment of such other lawful consideration as the Board
may determine; or
                         (6)          by any combination of the above permitted
forms of payment.
          (g)          No Reload Options. No Option granted under the Plan shall
contain any provision entitling the Participant to the automatic grant of
additional Options in connection with any exercise of the original Option.
          (h)          No Dividend Equivalents. No Option shall provide for the
payment or accrual of dividend equivalents.
          (i)          Limitation on Repricing. Unless such action is approved
by the Company’s stockholders, the Company may not (except as provided for under
Section 10): (1) amend any outstanding Option granted under the Plan to provide
an exercise price per share that is lower than the then-current exercise price
per share of such outstanding Option, (2) cancel any outstanding option (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan (other than Awards granted pursuant to Section 4(c)) covering the
same or a different number of shares of Common Stock and having an exercise
price per share lower than the then-current exercise price per share of the
cancelled option, (3) cancel for cash any Options that then have exercise prices
per share below the Fair Market Value, other than under Section 10, or (4) take
any other action that that constitutes a “repricing” within the meaning of the
rules of the NASDAQ Stock Market (“NASDAQ”).
6.       Stock Appreciation Rights
          (a)          General. The Board may grant Awards consisting of stock
appreciation rights (“SARs”) entitling the holder, upon exercise, to receive an
amount of Common Stock determined by reference to appreciation, from and after
the date of grant, in the Fair Market Value of a share of Common Stock over the
measurement price established pursuant to Section 6(b). The date as of which
such appreciation is determined shall be the exercise date.
          (b)          Measurement Price. The Board shall establish the
measurement price of each SAR and specify it in the applicable SAR agreement.
The measurement price shall not be less than 100% of the Fair Market Value on
the date the SAR is granted; provided that if the Board approves the grant of a
SAR effective as of a future date, the measurement price shall be not less than
100% of the Fair Market Value on such future date.

46



--------------------------------------------------------------------------------



 



          (c)          Duration of SARs. Each SAR shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable SAR agreement; provided, however, that no SAR will be granted with a
term in excess of seven years.
          (d)          Exercise of SARs. SARs may be exercised by delivery to
the Company of a notice of exercise in a form (which may be in electronic form)
approved by the Company, together with any other documents required by the
Board.
          (e)          Dividend Equivalents. No SAR shall provide for the
payment or accrual of dividend equivalents.
          (f)          Limitation on Repricing. Unless such action is approved
by the Company’s stockholders, the Company may not (except as provided for under
Section 10): (1) amend any outstanding SAR granted under the Plan to provide a
measurement price per share that is lower than the then-current measurement
price per share of such outstanding SAR, (2) cancel any outstanding SAR (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan (other than Awards granted pursuant to Section 4(c)) covering the
same or a different number of shares of Common Stock and having an exercise or
measurement price per share lower than the then-current measurement price per
share of the cancelled SAR, (3) cancel for cash any SARs that then have
measurement prices per share below the Fair Market Value, other than under
Section 10, or (4) take any other action that that constitutes a “repricing”
within the meaning of the rules of NASDAQ.
7.       Restricted Stock; Restricted Stock Units
          (a)          General. The Board may grant Awards entitling recipients
to acquire shares of Common Stock (“Restricted Stock”), subject to the right of
the Company to repurchase all or part of such shares at their issue price or
other stated or formula price (or to require forfeiture of such shares if issued
at no cost) from the recipient in the event that conditions specified by the
Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such
Award. The Board may also grant Awards entitling the recipient to receive shares
of Common Stock or cash to be delivered at the time such Award vests
(“Restricted Stock Units”) (Restricted Stock and Restricted Stock Units are each
referred to herein as a “Restricted Stock Award”).
          (b)          Terms and Conditions for All Restricted Stock Awards.
                         (1)          The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for vesting and
repurchase (or forfeiture) and the issue price, if any.
                         (2)          Notwithstanding any other provision of the
Plan (other than Section 9, if applicable), the Board may, either at the time a
Restricted Stock Award is made or at any time thereafter, waive its right to
repurchase shares of Common Stock (or waive the forfeiture thereof) or remove or
modify the restrictions applicable to the Restricted Stock Award, in whole or in
part.
          (c)          Additional Provisions Relating to Restricted Stock.
                         (1)          Dividends. Restricted Stock will accrue
ordinary cash dividends, unless the Board determines otherwise and applicable
law permits such nonaccrual. Participants holding shares of Restricted Stock
will only be entitled to such cash dividends if specifically provided in the
Restricted Stock agreement, will only receive the dividends if and when the
Restricted Stock vests, and will then receive dividends only prospectively
unless the Board or the Restricted Stock agreement provides for the payment of
prior dividends upon or after vesting. Any dividend payment will be made no
later than the latest of the end of the calendar year in which the dividends are
paid to stockholders of that class of stock, the 15th day of the third month
following the date the dividends are paid to stockholders of that class of
stock, or the 15th day of the third month following the date on which the
Restricted Stock to which the dividends pertain vests. Unless otherwise provided
in the Restricted Stock agreement, if any dividends or distributions are paid in
shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid.
                         (2)          Stock Certificates. The Company may
require that any stock certificates issued in respect of shares of Restricted
Stock, as well as dividends or distributions paid on such Restricted Stock,
shall be deposited

47



--------------------------------------------------------------------------------



 



in escrow by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to his or her Designated Beneficiary. “Designated
Beneficiary” means (i) the beneficiary designated, in a manner determined by the
Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death or (ii) in the absence of an
effective designation by a Participant, the Participant’s estate.
          (d)          Additional Provisions Relating to Restricted Stock Units.
                         (1)          Settlement. Upon the vesting of and/or
lapsing of any other restrictions (i.e., settlement) with respect to each
Restricted Stock Unit, the Participant shall be entitled to receive from the
Company one share of Common Stock, unless the Board provides in the applicable
Award agreement that the Restricted Stock Unit will be settled in cash (either
automatically or at the Board’s discretion on payment). The Board may, in its
discretion, provide that settlement of Restricted Stock Units shall be deferred,
on a mandatory basis or at the election of the Participant in a manner that
complies with Section 409A of the Code.
                         (2)          Voting Rights. A Participant shall have no
voting rights with respect to any Restricted Stock Units.
                         (3)          Dividend Equivalents. To the extent
provided by the Board, in its sole discretion, a grant of Restricted Stock Units
may provide Participants with the right to receive an amount equal to any
dividends or other distributions declared and paid on an equal number of
outstanding shares of Common Stock (“Dividend Equivalents”). Dividend
Equivalents may be settled in cash and/or shares of Common Stock and will be
subject to the same restrictions on transfer and forfeitability as the
Restricted Stock Units with respect to which paid, as determined by the Board in
its sole discretion, subject in each case to such terms and conditions as the
Board shall establish, in each case to be set forth in the applicable Award
agreement. Any Dividend Equivalent payments will be made no later than the
latest of the end of the calendar year in which the dividends are paid to
stockholders of the class of stock underlying the Restricted Stock Units, the
15th day of the third month following the date the dividends are paid to
stockholders of that class of stock, or the 15th day of the third month
following the date on which the Restricted Stock Unit to which the dividends
pertain vests, absent a further deferral that complies with Section 409A of the
Code.
8.       Other Stock-Based and Cash-Based Awards
          (a)          General. Other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock or other property, may be granted
hereunder to Participants (“Other Stock-Based-Awards”), including without
limitation Awards entitling recipients to receive shares of Common Stock to be
delivered in the future. Such Other Stock-Based Awards shall also be available
as a form of payment in the settlement of other Awards granted under the Plan or
as payment in lieu of compensation to which a Participant is otherwise entitled.
Other Stock-Based Awards may be paid in shares of Common Stock or cash, as the
Board shall determine. The Company may also grant Performance Awards or other
Awards denominated in cash rather than shares of Common Stock (“Cash-Based
Awards”).
          (b)          Terms and Conditions.
                         (1)          Subject to the provisions of the Plan, the
Board shall determine the terms and conditions of each Other Stock-Based Award
or Cash-Based Award, including any purchase price applicable thereto.
                         (2)          Notwithstanding any other provision of the
Plan (other than Section 9, if applicable), the Board may, either at the time an
Other Stock-Based Award is made or at any time thereafter, waive its right to
repurchase shares of Common Stock (or waive the forfeiture thereof) or remove or
modify the restrictions applicable to the Other Stock-Based Award, in whole or
in part.
9.       Performance Awards.
          (a)          Grants. Restricted Stock Awards and Other Stock-Based
Awards under the Plan may be made subject to the achievement of performance
goals pursuant to this Section 9 (“Performance Awards”). Performance Awards can
also provide for cash payments of up to $1,000,000 per calendar year per
individual.

48



--------------------------------------------------------------------------------



 



          (b)          Committee. Grants of Performance Awards to any Covered
Employee (as defined below) intended to qualify as “performance-based
compensation” under Section 162(m) (“Performance-Based Compensation”) shall be
made only by a Committee (or a subcommittee of a Committee) comprised solely of
two or more directors eligible to serve on a committee making Awards qualifying
as “performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee (or subcommittee). “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code.
          (c)          Performance Measures. For any Award that is intended to
qualify as Performance-Based Compensation, the Committee shall specify that the
degree of granting, vesting and/or payout shall be subject to the achievement of
one or more objective performance measures established by the Committee, which
shall be based on the relative or absolute attainment of specified levels of one
or any combination of the following: reductions in net loss, approval of product
candidates by regulatory authorities, increase in cost savings, earnings before
or after discontinued operations, interest, taxes, depreciation and/or
amortization, operating profit before or after discontinued operations and/or
taxes, sales, sales growth, earnings growth, cash flow or cash position, gross
margins, stock price, market share, return on sales, assets, equity or
investment, improvement of financial ratings, achievement of balance sheet or
income statement objectives or total stockholder return. Such goals may reflect
absolute entity or business unit performance or a relative comparison to the
performance of a peer group of entities or other external measure of the
selected performance criteria and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated. The Committee may specify that such performance measures shall be
adjusted to exclude any one or more of (i) extraordinary items, (ii) gains or
losses on the dispositions of discontinued operations, (iii) the cumulative
effects of changes in accounting principles, (iv) the writedown of any asset,
and (v) charges for restructuring and rationalization programs. Such performance
measures: (i) may vary by Participant and may be different for different Awards;
(ii) may be particular to a Participant or the department, branch, line of
business, subsidiary or other unit in which the Participant works and may cover
such period as may be specified by the Committee; and (iii) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.
          (d)          Adjustments. Notwithstanding any provision of the Plan,
with respect to any Performance Award that is intended to qualify as
Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the cash or number of shares payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance measures
except in the case of the death or disability of the Participant or a change in
control of the Company.
          (e)          Other. The Committee shall have the power to impose such
other restrictions on Performance Awards as it may deem necessary or appropriate
to ensure that such Awards satisfy all requirements for Performance-Based
Compensation.
10.     Adjustments for Changes in Common Stock and Certain Other Events
          (a)          Changes in Capitalization. In the event of any stock
split, reverse stock split, stock dividend, recapitalization, combination of
shares, reclassification of shares, spin-off or other similar change in
capitalization or event, or any dividend or distribution to holders of Common
Stock other than an ordinary cash dividend, (i) the number and class of
securities available under the Plan, (ii) the share counting rules and sublimit
set forth in Sections 4(a) and 4(b), (iii) the share and per-share provisions
and the measurement price of each outstanding SAR, (iv) the number of shares
subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award and (v) the share and per-share-related provisions and
the purchase price, if any, of each outstanding Other Stock-Based Award, shall
be equitably adjusted by the Company (or substitute Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

49



--------------------------------------------------------------------------------



 



          (b)          Reorganization Events.
                         (1)          Definition. A “Reorganization Event” shall
mean: (a) any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any transfer or disposition of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange or
other transaction or (c) any liquidation or dissolution of the Company.
                         (2)          Consequences of a Reorganization Event on
Awards Other than Restricted Stock. In connection with a Reorganization Event,
the Board may take any one or more of the following actions as to all or any (or
any portion of) outstanding Awards other than Restricted Stock on such terms as
the Board determines: (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that all of the Participant’s unexercised Awards will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Participant within a specified period following the date
of such notice and that all unexercisable Awards shall become exercisable for
such purpose, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to Participants with respect to each Award held by a Participant
equal to (A) the number of shares of Common Stock subject to the vested portion
of the Award (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (B) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, measurement
or purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or dissolution of the Company, Awards shall convert into the right
to receive liquidation proceeds (if applicable, net of the exercise, measurement
or purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this
Section 10(b), the Board shall not be obligated by the Plan to treat all Awards,
all Awards held by a Participant, or all Awards of the same type, identically.
                         For purposes of clause (i) above, an Award (other than
Restricted Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive, for
each share of Common Stock subject to the Award immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event
by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock) less any applicable exercise
or measurement price; provided, however, that if the consideration received as a
result of the Reorganization Event is not solely common stock of the acquiring
or succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Awards or settlement of
Restricted Stock Units to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.
                         (3)          Consequences of a Reorganization Event on
Restricted Stock. Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the repurchase and other rights of
the Company with respect to outstanding Restricted Stock shall inure to the
benefit of the Company’s successor and shall, unless the Board determines
otherwise, apply to the cash, securities or other property which the Common
Stock was converted into or exchanged for pursuant to such Reorganization Event
in the same manner and to the same extent as they applied to such Restricted
Stock; provided, however, that the Board may provide for termination or deemed
satisfaction of such repurchase or other rights under the instrument evidencing
any Restricted Stock or any other agreement between a Participant and the
Company, either initially or by amendment. Upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock or any other agreement between a Participant and
the Company, all restrictions and conditions on all Restricted Stock then
outstanding shall automatically be deemed terminated or satisfied.

50



--------------------------------------------------------------------------------



 



          (c)          Change in Control Events.
                         (1)          Definition. A “Change in Control Event”
shall mean:
                                        (A)          the acquisition by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change in Control Event: (1) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (3) any acquisition by any
corporation pursuant to a Business Combination (as defined below) that complies
with clauses (x) and (y) of subsection (C) of this definition; or
                                        (B)          a change in the composition
of the Board that results in the Continuing Directors (as defined below) no
longer constituting a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (x) who was a member of the
Board on the date of the initial adoption of the Plan by the Board or (y) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or
                                        (C)          the consummation of a
merger, consolidation, reorganization, recapitalization or share exchange
involving the Company or a sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (x) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or
                                        (D)          the liquidation or
dissolution of the Company.
                         (2)          Effect on Options. Notwithstanding the
provisions of Section 10(b), effective immediately prior to a Change in Control
Event, except to the extent specifically provided to the contrary in the
instrument evidencing any Option or any other agreement between a Participant
and the Company, all Options then outstanding shall automatically become
immediately exercisable in full.
                         (3)          Effect on Restricted Stock Awards.
Notwithstanding the provisions of Section 10(b), effective immediately prior to
a Change in Control Event, except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock Award or any other
agreement between a Participant and the

51



--------------------------------------------------------------------------------



 



Company, all restrictions and conditions on all Restricted Stock Awards
then-outstanding shall automatically be deemed terminated or satisfied.
                         (4)          Effect on SARs and Other Stock-Based
Awards. The Board may specify in an Award at the time of the grant the effect of
a Change in Control Event on any SAR and Other Stock-Based Award.
          (d)          Effect of Section 409A on Award Acceleration. Unless the
Board provides otherwise in the Award Agreement, if an Award is subject to,
rather than exempt from, Code Section 409A, a Reorganization Event or Change in
Control may vest the Award but shall only accelerate payment to the Participant
if the Reorganization Event or Change in Control also comports with the
description of “Change in Control Events” in Treasury Regulation section
1.409A-3(i)(5), or in subsequent IRS guidance describing what constitutes a
change in control event for purposes of Code Section 409A.
11.     General Provisions Applicable to Awards
          (a)          Transferability of Awards. Awards shall not be sold,
assigned, transferred, pledged or otherwise encumbered by the person to whom
they are granted, either voluntarily or by operation of law, except by will or
the laws of descent and distribution or, other than in the case of an Incentive
Stock Option, pursuant to a qualified domestic relations order, and, during the
life of the Participant, shall be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 11(a) shall be deemed to restrict a transfer to the Company.
          (b)          Documentation. Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.
          (c)          Board Discretion. Except as otherwise provided by the
Plan, each Award may be made alone or in addition or in relation to any other
Award. The terms of each Award need not be identical, and the Board need not
treat Participants uniformly.
          (d)          Termination of Status. The Board shall determine the
effect on an Award of the disability, death, termination or other cessation of
employment, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, or the Participant’s legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award.
          (e)          Withholding. The Participant must satisfy all applicable
federal, state, and local or other income and employment tax withholding
obligations before the Company will deliver stock certificates or otherwise
recognize ownership of Common Stock under an Award. The Company may decide to
satisfy the withholding obligations through additional withholding on salary or
wages. If the Company elects not to or cannot withhold from other compensation,
the Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise, vesting or release from forfeiture of an Award or,
if the Company so requires, at the same time as payment of the exercise or
purchase price, unless the Company determines otherwise. If provided for in an
Award or approved by the Board in its sole discretion, a Participant may satisfy
such tax obligations in whole or in part by delivery (either by actual delivery
or attestation) of shares of Common Stock, including shares retained from the
Award creating the tax obligation, valued at their Fair Market Value; provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
used to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

52



--------------------------------------------------------------------------------



 



          (f)          Amendment of Award. Except as otherwise provided in
Sections 5(i) and 6(f) with respect to repricings, Section 9 with respect to
Performance Awards, or Section 12(d) with respect to actions requiring
stockholder approval, the Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefore another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, does not
materially and adversely affect the Participant’s rights under the Plan or
(ii) the change is permitted under Section 10.
          (g)          Conditions on Delivery of Stock. The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously issued or delivered under the Plan
until (i) all conditions of the Award have been met or removed to the
satisfaction of the Company, (ii) in the opinion of the Company’s counsel, all
other legal matters in connection with the issuance and delivery of such shares
have been satisfied, including any applicable securities laws and regulations
and any applicable stock exchange or stock market rules and regulations, and
(iii) the Participant has executed and delivered to the Company such
representations or agreements as the Company may consider appropriate to satisfy
the requirements of any applicable laws, rules or regulations.
          (h)          Acceleration. The Board may at any time provide that any
Award shall become immediately exercisable in whole or in part, free of some or
all restrictions or conditions, or otherwise realizable in whole or in part, as
the case may be.
12.     Miscellaneous
          (a)          No Right To Employment or Other Status. No person shall
have any claim or right to be granted an Award by virtue of the adoption of the
Plan, and the grant of an Award shall not be construed as giving a Participant
the right to continued employment or any other relationship with the Company.
The Company expressly reserves the right at any time to dismiss or otherwise
terminate its relationship with a Participant free from any liability or claim
under the Plan, except as expressly provided in the applicable Award.
          (b)          No Rights As Stockholder. Subject to the provisions of
the applicable Award, no Participant or Designated Beneficiary shall have any
rights as a stockholder with respect to any shares of Common Stock to be
distributed with respect to an Award until becoming the record holder of such
shares.
          (c)          Term of Plan. No Awards shall be granted under the Plan
after the expiration of 10 years from the Effective Date, but Awards previously
granted may extend beyond that date.
          (d)          Amendment of Plan. The Board may amend, suspend or
terminate the Plan or any portion thereof at any time provided that (i) to the
extent required by Section 162(m), no Award granted to a Participant that is
intended to comply with Section 162(m) after the date of such amendment shall
become exercisable, realizable or vested, as applicable to such Award, unless
and until the Company’s stockholders approve such amendment in the manner
required by Section 162(m); (ii) no amendment that would require stockholder
approval under the rules of NASDAQ may be made effective unless and until the
Company’s stockholders approve such amendment; and (iii) if NASDAQ amends its
corporate governance rules so that such rules no longer require stockholder
approval of material amendments to equity compensation plans, then, from and
after the effective date of such amendment to the NASDAQ rules, no amendment to
the Plan (A) materially increasing the number of shares authorized under the
Plan (other than pursuant to Section 4(c) or 10), (B) expanding the types of
Awards that may be granted under the Plan, or (C) materially expanding the class
of participants eligible to participate in the Plan shall be effective unless
and until the Company’s stockholders approve such amendment. In addition, if at
any time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this Section
12(d) shall apply to, and be binding on the holders of, all Awards outstanding
under the Plan at the time the amendment is adopted, provided the Board
determines that such amendment, taking into account any related action, does not
materially and adversely affect the rights of Participants under the Plan.
          (e)          Authorization of Sub-Plans for Grants to non-U.S.
Employees. The Board may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable securities, tax or other laws of

53



--------------------------------------------------------------------------------



 



various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement.
          (f)          Compliance with Section 409A of the Code. Except as
provided in individual Award agreements initially or by amendment, if and to the
extent any portion of any payment, compensation or other benefit provided to a
Participant in connection with his or her employment termination is determined
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the Participant is a specified employee as defined
in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in
accordance with its procedures, by which determination the Participant (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule. The Company makes no representations or
warranty and shall have no liability to the Participant or any other person if
any provisions of or payments, compensation or other benefits under the Plan are
determined to constitute nonqualified deferred compensation subject to
Section 409A of the Code but do not to satisfy the conditions of that section.
          (g)          Limitations on Liability. Notwithstanding any other
provisions of the Plan, no individual acting as a director, officer, employee or
agent of the Company will be liable to any Participant, former Participant,
spouse, beneficiary, or any other person for any claim, loss, liability, or
expense incurred in connection with the Plan, nor will such individual be
personally liable with respect to the Plan because of any contract or other
instrument he or she executes in his or her capacity as a director, officer,
employee or agent of the Company. The Company will indemnify and hold harmless
each director, officer, employee or agent of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning the Plan unless
arising out of such person’s own fraud or bad faith.
          (h)          Governing Law. The provisions of the Plan and all Awards
made hereunder shall be governed by and interpreted in accordance with the laws
of the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than the State of Delaware.

54